Order unanimously affirmed with costs. Memorandum: Plaintiff's commenced this action to recover damages for an ulnar nerve compression injury allegedly sustained by plaintiff Paul F. Macko during an emergency appendectomy performed at defendant hospital. Supreme Court properly denied defendants’ motions for summary judgment dismissing the complaint. Although defendants met their initial burdens on the motions, the affidavit of plaintiffs’ expert raises triable issues of fact with respect to defendants’ negligence based upon the doctrine of res ipsa loquitur (see, Kerber v Sarles, 151 AD2d 1031; Hill v Highland Hosp., 142 AD2d 955; see also, Ceresa v Karakousis, 210 AD2d 884, 884-885). (Appeals from Order of Supreme Court, Erie County, Fahey, J. — Summary Judgment.) Present — Green, J. P., Pine, Hayes and Scudder, JJ.